Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 5, 1967, which held that claimant was not totally unemployed (Labor Law, § 522) and that he was overpaid $630 in benefits ruled to be recoverable. Claimant, an artist, teaches two days and one night a week at an art school from September to May. During the Summer months and when he is not teaching, claimant devotes a good deal of time each day doing painting or sculpturing in his studio at home. He has exhibited his work on several occasions, has spent time trying to sell his work and has been commissioned to do two paintings for which he received $500 each. He said that in 1965 he made about $1,500 in his own work. The board could, therefore, properly find that claimant was self-employed and not totally unemployed. There is substantial evidence in the record to support the determination of the board and we may not disturb it (Labor Law, § 623; see Matter of Carasso [Gather-wood], 23 A D 2d 935; Matter of Gershuny [Catherwood], 26 A D 2d 865; Matter of Jordal [Catherwood], 28 A D 2d 745; Matter of Saffioti [Cather-wood], 28 A D 2d 1013; Matter of Czagany [Catherwood], 28 A D 2d 1049). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by Aulisi, J.